HATHAWAY, Judge.
On November 9, 1963, a minor child of appellants was found in appellants’ home by a deputy sheriff under circumstances which led him to believe that she had been physically abused. A petition was immediately filed in juvenile court by the chief probation officer of Pima county asking that the child-be declared a neglected child. On November 12, 1963, a similar petition was filed as to the four other children of appellants under the age of 18 years.
On January 16, 1964, the juvenile court entered an order declaring a twenty-month old child, whom the appellants were attempting to adopt, to be a neglected child. The order severed all parental rights of appellants and awarded permanent custody of the child to the Arizona Children’s Home Association for the purpose of placing her in an adoptive home.1 Appellants have appealed this juvenile court order on the ground that there was no evidence to support the adjudication of neglect.
There is no right of appeal from a jiivenile court order nor is the general appeal statute applicable in this case. Application of Gault, 99 Ariz. 181, 186, 407 P.2d 760 (1965). The State has filed neither a responsive brief nor a motion to dismiss this appeal. It is the duty of this court, however, to inquire, sua sponte, into its jurisdiction. Searles v. Haldiman, 3 Ariz.App. 294, 413 P.2d 860 (filed May 9, 1966); Christian v. Cotten, 1 Ariz.App. 421, 403 P.2d 825 (1965); Bloch v. Bentfield, 1 Ariz.App. 412, 403 P.2d 559 (1965); Ginn v. Superior Court, 1 Ariz.App. 455, 404 P.2d 721 (1965). Since an appeal does not *352lie from the subject order this court is without jurisdiction to consider this appeal and it is hereby dismissed.
KRUCKER, C. J., and JACK G. MARKS, Superior Court Judge, concurring.
NOTE: Judge JOHN F. MOLLOY having requested that he be relieved from consideration of this matter, Judge JACK G. MARKS was called to sit in his stead and participate in the determination of this decision.

. On April 8, 1964, the juvenile court dismissed the petition regarding the other three children for “lack of evidence.”